F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       March 9, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                      No. 06-5052
          v.                                         (N.D. Oklahoma)
 D A N N Y JA CK SO N FO U TC H,              (D.C. No. 05-CR-141-01-HDC)

               Defendant-Appellant.




                            OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges. **




      On September 8, 2005, a federal grand jury indicted Danny Jackson Foutch

for possession of a firearm by a felon in violation of 18 U.S.C. §§ 924(a) and

922(g) and possession of an unregistered sawed-off shotgun in violation of 26

U.S.C. § 5861(d). M r. Foutch moved to suppress the gun on the grounds that it


      *
          This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with F ED . R. A PP . P. 32.1 and 10 TH
C IR . R. 32.1.


      **
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See F ED . R. A PP . P. 34( A )(2); 10 TH C IR . R. 34.1(G). The case is
therefore ordered submitted without oral argument.
was only discovered as the result of an unconstitutional search and seizure. After

the U nited States D istrict Court in the Northern District of Oklahoma denied M r.

Foutch’s motion to suppress, M r. Foutch pleaded guilty on the condition that he

could appeal. He now asks this court to reverse the district court’s determination

that the Tulsa County Sheriff’s Department did not violate his Fourth Amendment

right to be free from unreasonable search and seizure. W e exercise jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm.

                                  I. Background

      The record and the district court’s findings reveal the following:

      On February 11, 2005, at approximately 9:15 p.m., two members of the

Tulsa County Sheriff’s Department gathered to serve an arrest warrant for M r.

Danny Foutch for manufacturing methamphetamine, felony escape, and larceny.

Deputy Jefferey Freeman and Reserve Deputy Thomas Payne sought to arrest M r.

Foutch at his home, a trailer situated in a clearing about 100 yards north of a rural

road in Bixby, Oklahoma. Because M r. Foutch had a history of eluding

authorities, Deputy Payne stayed in the patrol car and covered the front of the

home while Deputy Freeman surveyed the area behind the trailer. Deputy Payne

then announced over the patrol car’s loud-speaker that they had a w arrant for M r.

Foutch’s arrest and that M r. Foutch should come out of the house. After Deputy

Payne made the announcement a second time, M r. Foutch’s girlfriend, Butch

Shatto, emerged from the trailer and declared that M r. Foutch was not home.

                                           2
After re-entering the trailer briefly, M s. Shatto returned and indicated M r. Foutch

was on his way out of the trailer.

      A few moments later, Deputy Freeman saw a white male dart out the back

door and sprint toward the woods behind the house. Deputy Payne joined Deputy

Freeman in chasing the suspect when he heard D eputy Freeman shout, “Sheriff’s

Office, put your hands up!” Out of a concern for their ow n safety, the deputies,

who were unable to identify the streaking figure, chose not to pursue the suspect

into the thicket.

      The deputies asked M s. Shatto, who had remained on the porch, whether

M r. Foutch, who is white, was the person who had run to the woods. She replied

that she did not know. They also asked her if anyone else was still in the home.

M s. Shatto was not sure. Deputy Payne then arrested M s. Shatto for harboring a

fugitive and called for back-up. After Deputy M ichael Elliot arrived, Deputy

Payne transported M s. Shatto and her daughter away from the scene, and Deputy

Freeman and Deputy Elliot searched the trailer for M r. Foutch. In the process of

looking for M r. Foutch, Deputy Freeman found a duffle bag full of men’s clothes

and a sawed-off shotgun lying next to it in plain view.

                                     II. Discussion

      The Fourth Amendment protects the right of the people to be secure in their

persons, houses, papers, and effects. U.S. C ONST . art. IV. This court reviews de

novo the question of whether the government has violated a citizen’s rights under

                                           3
the Fourth Amendment. United States v. Hernandez, 93 F.3d 1493, 1498 (10th

Cir. 1996). In the context of a motion to suppress, we consider evidence in the

light most favorable to the prevailing party, and we will not disturb a district

court’s findings of fact absent clear error. United States v. Cheromiah, 455 F.3d

1216, 1220 (10th Cir. 2006).

      In Payton v. New York, the Supreme Court held that “an arrest warrant

founded on probable cause implicitly carries with it the limited authority to enter

a dwelling in which the suspect lives when there is reason to believe the suspect

is within.” 445 U.S. 573, 603 (1980). As the Court explained in Steagald v.

United States, “[b]ecause an arrest warrant authorizes the police to deprive a

person of his liberty, it necessarily also authorizes a limited invasion of that

person’s privacy interest when it is necessary to arrest him in his home.” 451

U.S. 204, 214 n.7 (1981). In Valdez v. M cPheters, this court held that an arrest

warrant could support the search of a dwelling where (1) the dwelling is the

suspect’s home and where (2) the police have an objectively reasonable belief that

the suspect “could be found within at the time of entry.” 172 F.3d 1220, 1225

(10th Cir. 1999). Because M r. Foutch has not challenged the validity of the arrest

w arrant, we focus our inquiry on whether the government satisfied the two

criteria this court articulated in Valdez.

      The first prong is satisfied because there is no dispute that the trailer was

M r. Foutch’s home. The second prong is also satisfied because the deputies had a

                                             4
“reasonable belief” that M r. Foutch was in the residence. Id. In Valdez, this

court concluded that officers entering a suspect’s dwelling with an arrest warrant

need not have actual knowledge that he is home; rather, they must have an

“objectively reasonable” belief that he is present. Id. The court emphasized that

“actual viewing of the suspect on the premises is not required. Indeed, the

officers may take into account the fact that a person involved in criminal activity

may be attempting to conceal his whereabouts.” Id. at 1226 (citation omitted).

      Here, the district court found that M s. Shatto’s equivocating responses to

the deputies’ questions about M r. Foutch’s w hereabouts gave them a reasonable

basis to believe he was lurking in the trailer.

      M r. Foutch’s brief to this court makes much of the fact that the deputies

saw a w hite male bolt out of the back door of the trailer before the search. M r.

Foutch argues that this demonstrates the deputies knew he was not in the trailer.

Yet, as the district court concluded after hearing evidence, the deputies did not

know the identity of the fleeing suspect. Common sense dictates that one

engaged in a criminal enterprise such as manufacturing methamphetamine may

well have associates assisting with the process. M oreover, as we noted in Valdez,

“officers m ay take into account the fact that a person involved in criminal activity

may be attempting to conceal his whereabouts” in his home. Id. Hence, the mere

fact that a white male scurried from M r. Foutch’s home does not preclude the

deputies from having a reasonable belief that M r. Foutch could still be in the

                                           5
trailer.

                                 III. Conclusion

       Accordingly, we AFFIRM the district court’s denial of M r. Foutch’s motion

to suppress.



                                            Entered for the Court,



                                            Robert H. Henry
                                            Circuit Judge




                                        6